United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1934
                                   ___________

James V. Harvey, Jr.,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Kenneth S. Apfel,                       *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: December 7, 1999
                              Filed: December 10, 1999
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       James V. Harvey, Jr., appeals the district court’s1 denial of summary judgment
and its order affirming the Commissioner’s decision to deny Harvey’s application for
disability insurance benefits and supplemental security income. Harvey had alleged he
could not work because of a sleeping disorder, a pinched nerve in his right




      1
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
forearm, and surgery above his left eye. For reversal, he challenges the adequacy of
the hypothetical posed to the vocational expert by the administrative law judge (ALJ).

      Having carefully reviewed the record and the parties’ briefs, we conclude the
hypothetical included the impairments the ALJ found were adequately supported by the
record as a whole, and the descriptive terms used sufficiently identified those
impairments. See 20 C.F.R. §§ 404.1520a(b)(3); 416.920a(b)(3) (1998); Roe v.
Chater, 92 F.3d 672, 675-76 & n.6 (8th Cir. 1996). Accordingly, because an extended
opinion would serve no useful purpose in this fact-intensive case, we affirm the district
court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-